
	
		III
		110th CONGRESS
		2d Session
		S. RES. 592
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Alexander (for
			 himself, Mr. Corker,
			 Mr. Cochran, and
			 Mr. Wicker) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Tennessee Valley Authority
		  on its 75th anniversary.
	
	
		Whereas May 18, 2008, marks the 75th anniversary of the
			 Tennessee Valley Authority;
		Whereas the Tennessee Valley Authority was created by
			 Congress in 1933 to improve navigation along the Tennessee River, reduce the
			 risk of flood damage, provide electric power, and promote agricultural and
			 industrial development in the region;
		Whereas the Tennessee Valley Authority Act of 1933 (16
			 U.S.C. 831 et seq.) was signed into law by President Franklin D. Roosevelt on
			 May 18, 1933;
		Whereas the Tennessee Valley Authority continues to serve
			 the Tennessee Valley, providing reliable and affordable electricity, managing
			 the Tennessee River system, and stimulating economic growth;
		Whereas the Tennessee Valley Authority provides more
			 electricity than any other public utility in the Nation and has competitive
			 rates and reliable transmission;
		Whereas the Tennessee Valley Authority is expanding its
			 environmental policy to increase its renewable energy sources, improve energy
			 efficiency, and provide clean energy in the Tennessee Valley region;
		Whereas the Tennessee Valley Authority continues to reduce
			 power plant emissions and is working to further improve air quality for the
			 health of individuals in the Tennessee Valley region;
		Whereas the Tennessee Valley Authority is a leader in the
			 nuclear power industry, with multi-site nuclear power operations that provide
			 approximately 30 percent of the Tennessee Valley Authority’s power
			 supply;
		Whereas, as part of NuStart Energy Consortium, the
			 Tennessee Valley Authority submitted one of the first combined operating
			 license applications for a new nuclear power plant in 30 years;
		Whereas the Tennessee Valley Authority's integrated
			 management of the Tennessee River system provides a wide range of benefits that
			 include providing electrical power, reducing floods, facilitating freight
			 transportation, improving water quality and supply, enhancing recreation, and
			 protecting public land;
		Whereas the Tennessee Valley Authority builds business and
			 community partnerships that foster economic prosperity, helping companies and
			 communities attract investments that bring good jobs to the Tennessee Valley
			 region and keep them there; and
		Whereas the Tennessee Valley Authority no longer receives
			 appropriations to help fund its activities in navigation, flood control,
			 environmental research, and land management, because the Tennessee Valley
			 Authority pays for all its activities through power sales and issuing bonds:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 Tennessee Valley Authority on its 75th anniversary;
			(2)recognizes the
			 Tennessee Valley Authority for its long and proud history of service in the
			 areas of energy, the environment, and economic development in a service area
			 that includes 7 States;
			(3)honors the
			 accomplishments of the Board of Directors, retirees, staff, and supporters of
			 the Tennessee Valley Authority who were instrumental during the Tennessee
			 Valley Authority’s first 75 years; and
			(4)directs the
			 Secretary of the Senate to transmit a copy of this resolution to the Chairman
			 of the Board of the Tennessee Valley Authority, Bill Sansom, and the Chief
			 Executive Officer of the Tennessee Valley Authority, Tom Kilgore, for
			 appropriate display.
			
